Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher M. Panagos on 6-9-2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 has been amended as follow:
---A method comprising:
determining whether a pair of channels in an optical fiber network are available for transmission of a pair of quantum entangled photons via a first frequency band associated with one of a plurality of optical sources, wherein the pair of channels is not available in the first frequency band when a quantity of non-quantum data traffic in the first frequency band is heavy; and
transmitting the pair of quantum entangled photons via a second frequency band in the optical fiber network in response to determining that the pair of channels is not available in the first frequency band. ---

Claim 8 has been amended as follows:
---An apparatus comprising:
a memory storing computer program instructions; and
a processor communicatively coupled to the memory, the processor configured to execute the computer program instructions, which, when executed, cause the processor to perform operations, the operations comprising: 
determining whether a pair of channels in an optical fiber network are available for transmission of a pair of quantum entangled photons via a first frequency band associated with one of a plurality of optical sources, wherein the pair of channels is not available in the first frequency band when a quantity of non-quantum data traffic in the first frequency band is heavy; and
transmitting the pair of quantum entangled photons via a second frequency band in the optical fiber network in response to determining that the pair of channels is not available in the first frequency band.---

Claim 15 has been amended as follows:
---A computer readable medium storing computer program instructions which, when executed on a processor, cause the processor to perform operations, the operations comprising:
determining whether a pair of channels in an optical fiber network are available for transmission of a pair of quantum entangled photons via a first frequency band associated with one of a plurality of optical sources, wherein the pair of channels is not available in the first frequency band when a quantity of non-quantum data traffic in the first frequency band is heavy; and
transmitting the pair of quantum entangled photons via a second frequency band in the optical fiber network in response to determining that the pair of channels is not available in the first frequency band.---

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883